DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
2.	Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 15 recites “a recording medium” does not exclude a signal per se. Signal per se is not a statutory subject matter. Claim 15 recites “the program causing a computer to perform”. Claim 15 is not directed to a process within the meaning 101, since it is not a series of steps of acts being performed, but instead a program which when executed would cause a series of process steps or acts to occur. Claim 15 is not directed to a machine within the meaning 101, since it is not a part of a device or a combination of devices. Claim 15 is not directed to a manufacture within the meaning 101, since it is an article produced from raw or prepared materials. Claim 15 is not composition of matter within the meaning 101, since it is not a combination of two or more substances nor does it have any mass to be matter. Therefore, claim 15 fails to fall within a statutory category of invention and should be rejected as non-statutory on at least that grounds.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 2, 6, 7, 9, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takai et al. (“Takai”) (JP 2007-271373), cited by Applicant.
Regarding claims 1, 14 and 15, Takai discloses an image capture control device that controls an imaging device, the imaging device including an infrared light irradiation unit, an infrared light reception unit, and a visible light reception unit (apparatus 10, the object detection device 10 is a device that functions as a distance image sensor, and includes a light emitter 12, a light receiver 14, and a control unit 16, para. 0028), the image capture control device comprising:
a distance detector that measures a distance to a target that reflects transmission pulses with a time-of-flight (TOF) method, based on a time difference between a time when the infrared light irradiation unit emits the transmission pulses and a time when the infrared light reception unit receives infrared light (the detecting means detect the distance from the object that has reflected the light emitted from the light emitting means as the object detection based on the accumulated charge amount for each of the plurality of phases or the accumulated charge amount after correction for each of the plurality of phases, para. 0015);
a recognition unit that determines whether a peripheral situation of peripheral of the imaging device corresponds to a predetermined situation based on image data generated by the visible light reception unit that has received visible light (light reflected at different positions (different objects or different 2 positions of the same object) is incident on each of the detection ranges within the range of detection, the magnitude relationship of the accumulated charge amounts for each of the plurality of types of phases is different for each of the light receiving means according to the distance from the position where the light incident on the individual light receiving means is reflected, para. 0019); and
a controller that causes the infrared light irradiation unit to increase a pulse number of the transmission pulses to be emitted to the target when the recognition unit determines that the peripheral situation corresponds to the predetermined situation (the amount of accumulate electric charge in the storage unit 26 at the time of acquisition of the phase image next time is increased, para. 0060).
Regarding claim 2, Takai discloses the predetermined situation is a situation in which the target has a low reflective color that is a color whose reflection rate to the transmission pulses is less than a predetermined threshold value for the reflection rate (when the light reflectance of an object existing in the detection object distance range of phase 0 is low, the light reception intensity of the reflected light from the object decreases, the image area corresponding to the object becomes unclear, and the entire image becomes low in lightness (see also the difference image shown in FIG. 7 b), paras. 0059-0060). 
Regarding claim 6, Takai discloses the controller causes a frame rate of infrared image data generated by the distance detector to be lower than a frame rate before the controller causes the infrared light irradiation unit to increase the number according to the pulse number of the transmission pulses (when the light reflectance of an object existing in the detection object distance range of phase 0 is low, the light reception intensity of the reflected light from the object decreases, the image area corresponding to the object becomes unclear, and the entire image becomes low in lightness (see also the difference image shown in FIG. 7 b), the amount of accumulate electric charge in the storage unit 26 at the time of acquisition of the phase image next time is increased paras. 0059-0060). 
Regarding claim 7, Takai discloses the controller determines whether an area rate of a portion with the low reflective color in the target with respect to a whole of the target in the image data is less than or equal to a predetermined threshold value for the area rate, and does not decrease the frame rate of the infrared image data when determining that the area rate is less than or equal to the predetermined threshold value for the area rate (the amount of decrease in brightness on the corrected image represented by the accumulated charge amount after correction at a specific phase is a range of less than or equal to a 3 predetermined value. When a region of high lightness in the original image is significantly reduced in brightness on the corrected image, it can be estimated that the region has a high brightness on the original image due to the ambient light, para. 0024). 
Regarding claim 9, Takai discloses the controller controls the infrared light irradiation unit to increase the pulse number of the transmission pulses, and increase pulse intensity of the transmission pulses (the amount of accumulate electric charge in the storage unit 26 at the time of acquisition of the phase image next time is increased, para. 0060).
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 3, 4, 8, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takai in view of Yoshida et al. (US 2017/0140230 A1).
Regarding claim 3, Takai discloses the distance detector generates distance image data based on infrared image data generated by the distance detector (a distance image sensor is known which is capable of calculating and outputting a distance from an object, and generating and outputting an image within a detection range for each distance range, para. 0002).
Takai does not specifically disclose the recognition unit extracts the target from the distance image data, and gives an object identification (ID) to the target.
In a similar field of endeavor of image capture device, Yoshida discloses a recognition unit extracts the target from the distance image data, and gives an object identification (ID) to the target (when performing image processing, the object recognition part 306 utilizes the edge image stored in the storage part 305. To recognize an object signifies to identify whether the object is a vehicle, a human being, or an obstacle. To recognize an object may further include identifying the shape and size of the identified vehicle or the like. If a plurality of edge images are prepared in the storage part 305 for each vehicle model, the vehicle model of the vehicle can also be recognized, para. 0055).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the recognition unit as taught by Yoshida in the system of Takai in order to detect and recognize the surrounding objects precisely.
Regarding claim 4, the combination of Takai and Yoshida discloses the recognition unit extracts a contour of the target from the image data (an edge image expressing the feature of the object is stored in the storage part 305. When the object is, for example, a vehicle, the edge image may express an average contour of the vehicle, para. 0054 of Yoshida), and determines whether the low reflective color is present inside the contour (the first object has a body in a color having a low color density and accordingly reflects the laser beam radiated from one's vehicle, para. 0070 of Yoshida).
Regarding claim 8, the combination of Takai and Yoshida discloses the controller determines whether the target is a moving object, and does not decrease the frame rate of the infrared image data when determining that the target is the moving object (when acquiring sensor information with the sensor 100, although the sensor 100 can sufficiently detect a laser beam reflected by a pale-color (for example, white) object having a low color density. The camera 200 is an image capture device that captures an image around one's vehicle, and may be a visible-light camera or infrared camera, para. 0047-0048 of Yoshida).
Regarding claim 10, the combination of Takai and Yoshida discloses the recognition unit extracts a part of infrared image data, the part being of the target and regionally divided from the infrared image data generated by the distance detector, and generates distance image data based on the part of the infrared image data (in the captured image, the upper half portions of the tires and body of the second object will be calculated as a pixel group having a color density equal to or higher than the threshold, paras. 0079 and 0106 of Yoshida).
Regarding claim 12, the combination of Takai and Yoshida discloses the predetermined situation is a situation where backlight is present in the periphery (the model generation part 307 generates a model of the object existing around one's vehicle. The model generation part 307 generates the model of the first model existing around one's vehicle with using the sensor information obtained with the sensor 100. The sensor information includes information of the distance from one's vehicle to the first object and information of the position of the first object, para. 0059 of Yoshida).
Regarding claim 13, the combination of Takai and Yoshida discloses the predetermined situation is a situation where fog is present in the periphery (para. 0059 of Yoshida).
Allowable Subject Matter
8.	Claims 5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Dependent claim 5 identifies the distinct limitations “the recognition unit determines whether a portion having a distance difference greater than or equal to a predetermined value in a portion corresponding to an inner side of the contour in the distance image data, and, when the recognition unit determines that the portion having the distance difference is present, determines whether a peripheral situation corresponds to the predetermined situation based on the image data”. Dependent claim 11 identifies the distinct limitations “the controller that causes the infrared light irradiation unit to increase a pulse number of the transmission pulses to be emitted to the target when the recognition unit determines that the target includes the low reflective color, and a relative speed with the target is less than or equal to a predetermined threshold value for the relative speed”.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sun et al. (US 2016/0010986 A1) discloses a time of flight sensing system 100 in accordance with the teachings of the present invention. As shown, time of flight sensing system 100 includes a light source 102 that emits light pulses, which are illustrated as emitted light 104 in FIG. 1. In the illustrated example, light source 102 is an adjustable frequency light source such that the pulses of emitted light 104 may be emitted at different frequencies, para. 0022, fig. 1.
Damink et al. (US 2010/0271617 A1) discloses a vehicle position measurement system (100) and method to determine the (relative) position of a vehicle (110) and an object (120) are proposed. The system comprises at least two light sources (131, 132) capable of emitting light and positioned at a predetermined distance (140) to each other. Furthermore, the system comprises at least one detector (150/151, 152) capable of measuring the light emitted. The detector is arranged to determine the position of the vehicle (110) and object (120) on the basis of a phase-difference measurement between the light originating from the individual light sources (131, 132) and a comparison phase (see abstract).
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693